     Case 2:19-cv-02195-MCE-DB Document 57 Filed 04/22/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CESAR N. HERNANDEZ,                                 No. 2:19-cv-2195 MCE DB P
12                            Plaintiff,
13             v.                                         ORDER
14    A. CONSTABLE, et al.,
15                            Defendants.
16
              Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C.
17
     §1983. In an order filed March 2, 2021, this court extended the dispositive motion deadline
18
     through April 13, 2021. (ECF No. 50.) Later in March, plaintiff appealed the court’s denial of
19
     his request for a default judgment. That appeal stayed these proceedings.
20
              On April 19, the Court of Appeals dismissed plaintiff’s appeal. (ECF No. 56.) Because
21
     this case is again active, this court will set a new dispositive motion deadline.
22
              Accordingly, IT IS HEREBY ORDERED that dispositive motions shall be filed by May
23
     13, 2021. In all other respects, the Discovery and Scheduling Order (ECF No. 32) is unchanged.
24
     Dated: April 21, 2021
25

26   DLB:9/DB/prisoner-civil rights/hern2195.dso eot(2)

27

28
                                                          1
